DETAILED ACTION
1.	The communication is in response to the application received 04/29/2021, wherein claims 1-19 are pending and are examined as follows.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	The information disclosure statements (IDS) were submitted on 04/29/2021 and 12/13/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Niccolini et al. (US 2017/0322624 A1), in view of Sawada (US 2016/0212384 A1), hereinafter referred to as Niccolini and Sawada, respectively.
Regarding claim 1,  (Original) Niccolini discloses “A system comprising: a work machine including a work implement [See Fig. 1 – i.e. a work machine and bucket 224]; a plurality of cameras that capture surroundings images of the work machine [See camera units 310 mounted on work machine (Figs. 1-2). ¶0055-0057 shows cameras can cover a 360 degree horizontal view around the work machine]; a processor [See image processing device 320 (Fig. 3)] configured to acquire image data indicative of the surroundings images [Fig. 3 further shows a plurality of camera units 310 that communicate with said image processing device where said camera units capture surrounding images], synthesize the surroundings images [Images are synthesized to produce panoramic images. A synthesized video can be produced. See e.g. ¶0073 and 0179], and generate a panorama moving image [Same citations as above] from viewpoints that move around the work machine [See ¶0056 where the camera units can pan covering a 360 degree horizontal view about the work machine, i.e., the viewpoints of the cameras cover all around said work machine. See Sawada below for further support]; and a display that displays [See ¶0016 regarding a display device. Also refer to Fig. 5 for remote viewing of captured images in real-time], based on a signal from the processor [See Figs. 3 and 5 showing the communications between devices to enable images to be displayed and viewed], the panorama moving image from the viewpoints that move around the work machine.” [A synthesized video can be produced. See e.g. ¶0073 and 0179. See Sawada below for further support]
Although Niccolini discloses the foregoing elements, Sawada from the same or similar field of endeavor is brought in for more explicit support regarding “and generate a panorama moving image from viewpoints that move around the work machine” [Although Sawada does not explicitly refer to a panorama moving image as does Niccolini, Sawada shows how a direction of a line of sight of virtual viewpoints VP move in a CW or CCW direction around the vicinity of a vehicle (e.g. Figs. 7-9 and corresponding text); hence, the surroundings from different angular perspectives can be viewed] and “the panorama moving image from the viewpoints that move around the work machine.” [For moving around the vehicle, see Figs. 7-9. Also see abstract regarding a moving image.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display system for remote control of a working machine disclosed by Niccolini to add the teachings of Sawada as above to provide a means to temporally continuously generate a plurality of virtual viewpoints showing a vicinity of a vehicle via a plurality of captured images that allow a user to better detect nearby objects having a derived risk level ¶0008-0010.
Regarding claim 2,  Niccolini and Sawada teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Niccolini further discloses “wherein the processor is further configured to cause the viewpoints to rotate at least 360 degrees around the work machine to generate the panorama moving image.”  [See ¶0056 where the camera units can pan covering a 360 degree horizontal view about the work machine, i.e., the viewpoints of the cameras cover all around said work machine. Sawada also provides further support via Figs. 7-9 where VPs span cover the surroundings of the vehicle]
Regarding claim 3,  Niccolini and Sawada teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Niccolini however does not explicitly disclose “wherein the processor is further configured to cause the viewpoints to move along a circular locus that surrounds the work machine as seen from above the work machine to generate the panorama moving image.”   Sawada on the other hand from the same or similar field of endeavor is brought in to disclose the foregoing. [See the circular paths of virtual viewpoints around the vehicle as shown for e.g. in Figs. 7 and 9] The motivation for combining Niccolini and Sawada has been discussed in connection with claim 1, above. 
Regarding claim 5,  Niccolini and Sawada teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Niccolini further discloses “wherein the panorama moving image depicts surroundings of the work machine around Page 5 of10Serial No.: New - PCT/ JP2020/001696 Nat'l Phase Filed: Herewith [[over]] an entire circumference of the work machine.”  [See ¶0056 where the camera units can pan covering a 360 degree horizontal view about the work machine, i.e., the viewpoints of the cameras cover all around said work machine. A synthesized video can be produced. See e.g. ¶0073 and 0179. Sawada also shows moving images from a plurality of viewpoints surrounding a vehicle. See for e.g. Figs. 8 and 10 and corresponding text.] 
Regarding claim 6,  Niccolini and Sawada teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Niccolini however does not explicitly reveal “wherein the work machine is displayed in a center of the images in the panorama moving image.”  Sawada on the other hand from the same or similar field of endeavor is brought in to disclose the foregoing. [See for e.g. Fig. 10 where the vehicle is located at the center of the images. For support regarding a panorama moving image, refer to Niccolini as in claim 1] The motivation for combining Niccolini and Sawada has been discussed in connection with claim 1, above. 
Regarding claim 7,  Niccolini and Sawada teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Niccolini however does not explicitly reveal “wherein the work machine is displayed rightward or leftward of a center of the images in the panorama moving image.”  Sawada on the other hand from the same or similar field of endeavor is brought in to disclose the foregoing. [See for e.g. Fig. 22 where the vehicle is located off to the side of the images. For support regarding a panorama moving image, refer to Niccolini as in claim 1] The motivation for combining Niccolini and Sawada has been discussed in connection with claim 1, above. 
Regarding claim 8,  Niccolini and Sawada teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Niccolini further discloses “wherein the processor is configured to generate the panorama moving image and to display the panorama moving image on the display upon receiving a starting signal of the work machine.” [Given the BRI of “a starting signal of a work machine”, Niccolini shows image processing device 320 (Fig. 3) receiving captured images that can be synthesized to form a panoramic image (¶0073 and 0179). Said images can then be displayed as per Fig. 5. Also see remote user in Fig. 1 viewing images. The start signal can be construed as when the machine is operational (¶0057)]
Regarding claim 9,  Niccolini and Sawada teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Niccolini further discloses “further comprising: a storage device that stores data, further configured to save the data indicative of the panorama moving image in the storage device.”  [See ¶0074-0075 along with Figs. 3 and 5]
Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the system of claim 1. As to the processor, see image processing device 320 in Fig. 3 of Niccolini.
Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the system of claim 2.
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the system of claim 3.
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the system of claim 5.
Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the system of claim 6.
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the system of claim 7.
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the system of claim 8.
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the system of claim 9.
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the system of claim 1.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Niccolini, in view of Sawada, and in further view of Murakado et al. JP-2015088942-A (See attached English translation PTO 892), hereinafter referred to as Niccolini and Sawada, respectively.
Regarding claim 4,  Niccolini and Sawada teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Niccolini and Sawada however do not teach “wherein the processor is further configured to cause the viewpoints to move along an oval locus that surrounds the work machine as seen from above the work machine to generate the panorama moving image.”  Moriyama on the other hand from the same or similar field of endeavor is brought in to disclose the foregoing. [Refer to for e.g. Figs. 14 and 17 which show an oval/elliptical path traced out by a plurality of view-points around a vehicle] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display system for remote control of a working machine disclosed by Niccolini and the image generation apparatus of Sawada to add the teachings of Moriyama as above to provide an image display system for a vehicle that enables a user to check a state of the entire area around the vehicle in a relatively short time (abstract); thus, the user can confirm situations that may require an immediate response.
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the system of claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486